DETAILED ACTION
This office action is in response to the amendment filed on 1/5/2022. In the amendment, claim 7 has been amended. Overall, claims 1-7 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2008/0016833 A1 to Sheidler et. al. (Sheidler).



    PNG
    media_image1.png
    875
    756
    media_image1.png
    Greyscale


In Reference to Claim 1

providing a fan (A) having an electric motor (68), and a chosen air flow (from #60), the fan (A) being spaced apart from the air intake (34); 
providing an air filter element (66) for filtering the chosen air flow (from #60) for the fan (A); 
directing air flowing from the fan toward the air intake (34) (through the outlet (62)); and 
permitting air from the fan (A) that does not pass into the air intake (34) to flow away from the fan (A) and the air intake (34) of the internal combustion engine, and through said air filter element (66) (to an aspiration port (64)) (see at least Sheidler Figs. 1-4 and paragraphs 15-17, 21-26).

In Reference to Claim 7 
The method of claim 1 (see rejection to claim 1 above), wherein said electric motor (68) operates at a continuously variable speed based on instantaneous requirements of said internal combustion engine (28) (see at least Sheidler Figs. 1-4 and paragraphs 15-17, 21-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sheidler in view of Pub No. US 2015/0075121 A1 to Leitner et. al. (Leitner). 

In Reference to Claim 2 
Sheidler teaches (except for the bolded and italic recitations below):
The method of claim 1 (see rejection to claim 1 above), wherein said internal combustion engine (28) comprises a motorcycle engine (28) (see at least Sheidler Figs. 1-4 and paragraphs 15-17, 21-26).
Sheidler is silent (bolded and italic recitations above) as to the engine (28) being a motorcycle engine. However it is known in the art before the effective filing date of the claimed invention that motorcycle engine system having air filter to filter particulate from air supplied to the intake system. For example, Leitner teaches that the motorcycle engine system has air filter within the intake system. Leitner further teaches that having such system provides filtering particulate from .

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sheidler in view of Pub No. US 2018/0334954 A1 to Banker et. al. (Banker).

In Reference to Claim 3 
Sheidler teaches (except for the bolded and italic recitations below):
The method of claim 1 (see rejection to claim 1 above), wherein said electric motor (68) is battery powered (see at least Sheidler Figs. 1-4 and paragraphs 15-17, 21-26).
Sheidler is silent (bolded and italic recitations above) as to the electric motor (68) is battery powered. However it is well known in the art before the effective filing date of the claimed invention that vehicles have a battery and that the battery operates the electrical motor for the vehicles. For example, Banker teaches that a battery is connected to the motor of the compressor (fan). Banker further teaches that having such structures provides required electricity to the motor (see at least Banker Fig.1 and paragraphs 35 and 75). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date 

In Reference to Claim 4 
Sheidler teaches (except for the bolded and italic recitations below):
The method of claim 1 (see rejection to claim 1 above), wherein said internal combustion engine (28) has an electrical system, and the electric motor (68) is powered from the electrical system (see at least Sheidler Figs. 1-4 and paragraphs 15-17, 21-26).
Sheidler is silent (bolded and italic recitations above) as to the electric motor (68) is powered by the electrical system. However it is well known in the art before the effective filing date of the claimed invention that vehicles have electrical system (such as a battery) and that battery operates the electrical motor for the vehicles. For example, Banker teaches that a battery is connected to the motor of the compressor (fan). Banker further teaches that having such structures provides required electricity to the motor (see at least Banker Fig.1 and paragraphs 35 and 75). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electric motor of Sheidler is power by the electrical system such as a battery as taught by Banker in order to provides required electricity to the motor.

In Reference to Claim 5 
 of operation speed of said internal combustion engine (system of Sheidler performing the function during idle or engine off) (see at least Sheidler Figs. 1-4 and paragraphs 15-17, 21-26).

In Reference to Claim 6 
The method of claim 5 (see rejection to claim 5 above), wherein the flow of air from the fan is between 150 and 350 cfm (Sheidler teaches to operate the speed of the fan around 500 to 1000 RPM however does not explicitly teaches to operate between 150 and 350 cfm which would be based on the size of the intake system. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fan is between 150 and 350 cfm since the applicant does not disclose that having such speed provides unexpected results and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see at least Sheidler Figs. 1-4 and paragraphs 15-17, 21-26).

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
claim 1 recites in part: "directing air flowing from the fan toward the air intake; and permitting air from the fan that does not pass into the air intake to flow away from the fan and the air intake of the internal combustion engine, and through said filter element.” Sheidler et at. teaches that the clean air is sucked through the rotating filter element into outlet 62 of housing 58, and not directed toward the air intake 34. Moreover, air that does not pass into the air intake does not flow away from the fan through said filter element, Sheidler et at. therefore does not meet the limitations of claim 1”. However the examiner disagree since Sheidler does teach that the air sucked though the rotating filter into the outlet (62) and to the manifold (34) (see  Sheidler paragraph [0025]), and further Sheidler does teaches that particulate laden air from air filter (38) is then discharged from aspiration port (64) to the ambient environment (see  Sheidler paragraph [0022]) therefore Sheidler does teach recitations from claim 1.
The applicant also argues that “Further, a fan increases the static pressure at the outlet thereof, and can also slightly decrease the static pressure at the inlet. Thus, although the pressure difference is slight by comparison, a fan may be technically considered as a compressor. The static pressure rise is usually in the order of inches of water, Thus, fans can be thought of as low-pressure air pumps that utilize power from a motor to output a volumetric flow of air at a given pressure. A propeller converts torque from the motor to increase static pressure across the fan rotor, and to increase the kinetic energy of the air particles. By contrast, Sheidler et at. teaches that the pressure is lower inside of the filter than it is outside of the filter. Therefore, the rotating filter is not acting as a fan, as suggested by the Examiner”. However, the examiner disagree with 
The examiner suggest amending the claim 1 to include more specific structures of the apparatus as claimed in US Patent No. 10,837,352 B2 to overcome the rejection in record and to clearly differentiate from Sheidler.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2011/0180036 A1 to Chuang (Chuang) teaches a fan device for increasing the air flow velocity and flow volume entering a fuel injection system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 11, 2022